Townsend, J.
This court in a judgment entered in this case (Prudential Ins. Co. of America v. Kellar, 95 Ga. App. 332 98 S. E. 2d 90) affirmed the judgment of the Superior Court of Bartow County denying defendant’s motion for new trial, and the Supreme Court of Georgia on certiorari having reversed the judgment of this court (Prudential Ins. Co. of America v. Kellar, 213 Ga. 453, 99 S. E. 2d 823), the judgment of affirmance originally rendered by this court is vacated, and the judgment of the trial court is reversed in accordance with and pursuant to the mandate of the Supreme Court.

Judgment reversed.


Gardner, P. J., and Carlisle, J., concur.